Title: From Thomas Jefferson to Bernard Peyton, 12 December 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Dec. 12. 22
You will recieve from N. York for the University a box of 250. engravings of it’s plan. the object is to sell in Richmond as many as will sell readily, and to forward the remainder to us. their price is 50. cents to be credited to the Proctor of the University. perhaps besides placing some of them where you think they will be seen and sold readily, it might be worth while to employ a person specially to attend 2. or 3. days at the Lobby of the legislature to furnish such members as may chuse, or to do any thing else which mr Johnson or mr Cabell may advise. what shall not be sold within 2. or 3. weeks, I should wish to be sent up to mr Brockenbrough, as they will soon go off there. affectionately yoursTh: Jefferson